Citation Nr: 0718129	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 1984, January 1985 to January 1988, and April 1997 
to April 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

The veteran's pre-existing bilateral flat feet did not 
increase in severity during any period of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flat feet 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 
2006, the veteran was provided notice of the regulations on 
determining disability rating and effective date.  Although 
this notice postdated the initial adjudication, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
Consequently, the duty to notify and assist has been met.  

The veteran's August 1980 entrance examination record reports 
that the veteran had mild flat feet and the veteran gave a 
negative history as to foot trouble.  The July 1984 
separation examination record also reports that the veteran 
had flat feet with a negative history as to foot trouble.  
The Board notes that the veteran's representative, in a June 
2004 brief, argues that the veteran was diagnosed with "foot 
compartment syndrome" in March 1981 and that he was 
temporarily restricted from performing drill, marching, 
physical conditioning and running as a result.  See June 2004 
Brief in Support of Appeal (Brief); March 1981 physical 
serial profile report.  Although the Brief is correct that 
the veteran was temporarily restricted from those activities, 
the Brief mischaracterizes the reason for the restriction.  
Rather than "foot compartment disease," the record reports 
that the veteran has "FCS," which refers to "fever, chills, 
and sweating."  This finding is corroborated by a service 
medical record from the same date that reports the assessment 
of bronchitis after the veteran sought treatment for symptoms 
such as sore throat, headache, congestion, and cough.  Other 
than the entrance and separation examination records, service 
medical records are silent as to the veteran's flat feet.  

The December 1984 reenlistment examination record reports 
that the veteran had moderate, asymptomatic, flat feet.  The 
October 1987 separation examination record reports a finding 
of bilateral flat feet, sometimes painful.  Both records 
report a positive history of foot trouble.  The service 
medical records otherwise do not report any complaints 
pertaining to the veteran's flat feet.

A June 1994 civilian examination record reports the veteran's 
negative history as to foot trouble, and the clinical 
evaluation revealed moderate-to-severe flat feet, with no 
symptoms.  A January 1996 VA x-ray record reports that there 
was suggestion of thickening of the plantaris fascia tendon 
and a possibility of tendonitis.  There were no bony or 
articular abnormalities.  A March 1996 civilian examination 
record indicates normal clinical findings for the feet.  

The September 1998 physical examination record reports a 
negative history as to foot trouble, and no feet 
abnormalities were noted.  The December 1999 separation 
examination record notes the veteran's negative history of 
foot trouble, and the clinical examination revealed normal 
findings for the feet.  The service medical records do not 
otherwise report any treatment or complaints pertaining to 
the veteran's flat feet.  

June and August 2000 post-service records report the 
veteran's complaints of heel pain.  The veteran was noted to 
have pes planus, local tenderness over both Achilles tendon, 
and pain in the plantar fascia insertion.  He was assessed 
with bilateral Achilles tendinitis and plantar fasciitis.  A 
March 2001 VA x-ray record reports that the veteran had a 
normal study of the feet, with no fracture, dislocation, or 
osseous, articular or soft tissue pathology noted.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record 
clearly indicates that the veteran had bilateral flat feet 
prior to entering service in September 1980.  Consequently, 
the veteran is not considered sound at entry with respect to 
his feet.

Service connection may be granted for a disability resulting 
from injury or disease aggravated by active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

A VA examination was conducted in October 2005.  The examiner 
diagnosed the veteran with bilateral moderate flat feet with 
normal gait and full range of motion at both ankles.  X-ray 
testing indicated no fractures or dislocations, and no areas 
of bone destruction or sclerotic lesions.  There was some 
loss of the normal plantar arch.  The examiner stated that 
the veteran's "physical exam, history, and past records have 
been reviewed, and symptoms may be accounted to the normal 
aging process."  The examiner stated that the flat feet 
condition was congenital in origin and "less likely than not 
aggravated by service."  

The veteran has not submitted any evidence indicating that 
his flat feet were aggravated by service.  Although the 
severity of the veteran's flat feet increased between the 
initial finding of "mild" in 1980 and the finding of 
"moderate" on entrance examination in December 1984, the 
October 2005 opinion indicates that the increase (over the 
entire period from 1980 to the 2005 examination) was due to 
the natural progression of the disease from aging, rather 
than service per se. The condition is still characterized as 
"moderate."  Based on the lack of medical evidence of in-
service symptoms and the October 2005 opinion, service 
connection for bilateral flat feet must be denied.  


ORDER

Service connection for bilateral flat feet is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


